DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the developer’s online publication instruction" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 15 defines computer-readable storage medium on which a computer program is stored, however, Applicant’s specification does not define or exemplify the claimed media as only encompassing statutory media (in specification, page 22). Based upon the consideration of all the relevant factors with respect to the claim as a whole, claim 1 recites “A computer-readable storage medium” that may encompass non-statutory subject matter. The examiner suggests substituting the “computer-readable storage medium" with "non-transitory computer-readable storage medium” to comply with eligibility.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kapila et al, (US Pat. 10720157, filed on 2018-06-13, hereinafter Kapila).
Regarding claim 1, Kapila discloses a speech skill creating method, wherein the method comprises the following steps: 

obtaining basic information and content configuration of the speech skill through the speech skill creating interface (Col. 26, line 51- Col. 27, line 5, obtaining standardized component which is correspond to a framework or template (e.g., script) enabling specific functionality, with a list of inputs and outputs that can be modified by the user); 
in response to the developer's online publication instruction, adding a corresponding speech interaction capability for the basic information and content configuration of the speech skill, and creating and publishing the speech skill (Col. 2, lines 42-67 and Col. 26, line 51- Col. 27, line 5, “enable a user to create the skill using a web-based interface … the user may select standardized components from the skill creation database, … can be modified by the user to perform the desired functionality. Thus, the user may input text data or the like to customize the skill”; Col. 11, lines 14-21 and Col. 27, line 42- Col. 28, line 15, skills are shared among different speechlet/skill components and may be part of the servers which are accessible to multiple users).
Regarding claim 8, Claim 8 is the corresponding system claim to method claim 1. Therefore, claim 8 rejected using the same rationale as applied to claim 1 above.
Regarding claim 15, Claim 15 is the corresponding medium claim to method claim 1. Therefore, claim 15 rejected using the same rationale as applied to claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 2-7, 9-14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapila (US Pat. 10720157) in view of LaCharite (https://developer.amazon.com/blogs/post/Tx3DVGG0K0TPUGQ/New-Alexa-Skills-Kit-Template:-Step-by-Step-Guide-to-Build-a-Fact-Skill).
Regarding claim 2, Kapila discloses the method according to claim 1.
Kapila does not explicitly teach, however LaCharite does explicitly teach:
wherein the speech skill creating interface comprises: a basic information page configured to obtain the basic information of the speech skill; a content management page configured to obtain the content configuration of the speech skill; an online publication page configured to obtain an online publication instruction of the publisher (page 3/20, 2nd paragraph – page 4/20, navigating to the Amazon Developer Portal which provides menus and selections to build skills).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of natural language understanding processing as taught by Kapila with the method of Managing and Creating skills via navigating to the developer portal site as taught by LaCharite to enhance user convenience with visual interface. 
Regarding claim 3, Kapila in view of LaCharite discloses the method according to claim 2, and Kapila further discloses:
wherein the providing a speech skill creating interface in response to a developer's speech skill creating instruction comprises: providing a speech skill type selection interface in response to the developer's speech skill creating instruction; in response to the speech skill type selected by the developer, providing a speech skill creating interface of the speech skill type (Col. 2, lines 55-67, provide a standardized voice user interface (VUI)).
Regarding claim 4, Kapila in view of LaCharite discloses the method according to claim 3, and Kapila further discloses:
wherein the skill type includes any one of the following: conversation speech skill, image speech skill and audio speech skill (Abstract and Col. 2, lines 55-67, providing a standardized voice user interface (VUI) that enables voice to voice natural language understanding processing).
Regarding claim 5, Kapila in view of LaCharite discloses the method according to claim 4, and LaCharite further discloses:
wherein the basic information of the speech skill includes: a skill name, a call name and skill payment information (LaCharite, page 3/20, 6th paragraph, adding the name of the skill). 
Regarding claim 6, Kapila in view of LaCharite discloses the method according to claim 4, and Kapila further discloses:
wherein the content configuration of the speech skill includes: conversation content and play mode of the conversation speech skill; or, image content and play 
Regarding claim 7, Kapila in view of LaCharite discloses the method according to claim 4, and Kapila further discloses:
wherein the adding a corresponding speech interaction capability for the basic information and content configuration of the speech skill comprises: according to the obtained basic information and content configuration of the speech skill, adding a basic intent, monitoring activation and deactivation, exit of the skill, and online presentation capability to the conversation speech skill; or, adding a basic intent, a search intent, automatic play, a skill exit capability and an online presentation capability to the image speech skill; or, adding a basic intent, a search intent, automatic play, exit of the skill and an online presentation capability to the audio speech skill (Col. 15, lines 56 – 65 and Col. 16, lines 46-68, search intent and play intent; Col. 27, lines 25-51, creating a skill that offers online ordering, with the business  receiving the orders from the server(s) using the VUI component).
Kapila does not explicitly teach, however LaCharite does explicitly teach:
exit of the skill (page 4/20 and 5/20, defining the intent scheme including adding intent, helping intent, exit/cancel intent).
Regarding claims 9-14, Claims 9-14 are the corresponding system claims to method claims 2-7. Therefore, claims 9-14 are rejected using the same rationale as applied to claims 2-7 above.
Regarding claims 16-20, Claims 16-20 are the corresponding medium claims to method claims 2-6. Therefore, claims 16-20 are rejected using the same rationale as applied to claims 2-6 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659